


Exhibit 10.59

 

LEASEHOLD DEED OF TRUST

 

THIS LEASEHOLD DEED OF TRUST (this “Deed of Trust”) made the 19th day of
December, 2002, by S&W OF LAS VEGAS, L.L.C., a Delaware limited liability
company, having an address at c/o The Smith & Wollensky Restaurant Group, Inc.,
1114 First Avenue, New York, New York 10021 (the “Grantor”) to FIRST AMERICAN
TITLE COMPANY OF NEVADA, INC., as trustee, having an address at 3760
Pecos-McLeod, #7, Las Vegas, Nevada 89121 (the “Trustee”), for the benefit of
MORGAN STANLEY DEAN WITTER COMMERCIAL FINANCIAL SERVICES, INC., a Delaware
corporation, having an address at 825 Third Avenue, New York, New York 10022
(the “Beneficiary”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantor is the owner of a leasehold estate in the premises
described in Exhibit A attached hereto (the “Premises”) under and pursuant to
the provisions of the lease described in Exhibit A-1 attached hereto (the
“Subject Lease”);

 

WHEREAS, the Grantor is a party to a certain Term Loan Agreement of even date
herewith among the Grantor, The Smith & Wollensky Restaurant Group, Inc., Dallas
S&W, L.P. and the Beneficiary (such agreement and any and all amendments,
modifications, extensions, renewals or replacements thereto, is referred to
herein as the “Loan Agreement”; all capitalized terms used herein which are not
defined herein shall have the meanings given to them in the Loan Agreement);

 

WHEREAS, subject to the terms and conditions of the Loan Agreement, the
Beneficiary has agreed to make a certain loan (the “Loan”), which Loan is
evidenced by a Promissory Note of even date herewith in the principal amount of
One Million Nine Hundred Thousand and 00/100 Dollars ($1,900,000.00) [as the
same may be amended or restated from time to time, the “Note”]; and

 

WHEREAS, it is a condition to the obligation of the Beneficiary to make the Loan
that the Grantor execute and deliver this Deed of Trust.

 

NOW THEREFORE, TO SECURE PAYMENT AND PERFORMANCE OF THE FOLLOWING OBLIGATIONS
(collectively, the “Obligations”):

 

(i)            Prompt payment and performance of all obligations of the Grantor
under, with respect to and arising in connection with the Loan Agreement, the
Note, this Deed of Trust and the other Loan Documents (as herein defined),
including without limitation, all obligations to the Beneficiary for fees, costs
and expenses, including attorneys’ fees, as provided herein or therein;

 

(ii)           Payment of all sums advanced by the Beneficiary or the Trustee to
protect the Trust Property (as defined herein), with interest thereon at the
Default Rate (as defined herein);

 

(iii)          All renewals, extensions, amendments, restatements and changes
of, or substitutions or replacements for, all or any part of any of the
obligations described in clause (i) hereof; and

 

1

--------------------------------------------------------------------------------


 

(iv)          Payment of all sums advanced and costs and expenses incurred by
the Beneficiary (or by the Trustee) in connection with any of the foregoing
obligations or in connection with the perfection and the security therefor,
whether such advances, costs and expenses were made or incurred at the request
of the Grantor or the Beneficiary (or the Trustee);

 

THE GRANTOR BY THESE PRESENTS HEREBY IRREVOCABLY (i) grants, gives, bargains,
sells, alienates, enfeoffs, conveys, confirms, sets over, delivers, assigns and
transfers to the Trustee and its successors and assigns, IN TRUST FOREVER, WITH
POWER OF SALE, pursuant to this Deed of Trust and applicable law, for the
benefit of the Beneficiary, all right, title and interest of the Grantor now
owned, or hereafter acquired, in and to the property, rights and interests
hereinafter described in granting clauses (a) through (l) [collectively, the
“Trust Property”] that are real property (collectively, the “RP Collateral”) 
under the laws of the state of Nevada (subject, however, to the rights of the
Beneficiary in any of the Rents and Leases (as such terms are hereinafter
defined)) (ii) assigns and transfers to the Beneficiary all of the Rents and
other benefits derived from any Leases;  and (iii) grants a security interest to
the Beneficiary in the Trust Property (that are now or hereafter existing) to
the full extent that the Trust Property may be subject to the Uniform Commercial
Code of the state or states where the Trust Property is situated (collectively,
the “UCC Collateral”):

 

(a)           (i) the Subject Lease and the leasehold estate in the Premises
created thereunder; (ii) the buildings and improvements owned by the Grantor now
or hereafter located on the Premises (the “Improvements”); (iii) all
modifications, extensions and renewals of the Subject Lease and all credits,
deposits, options, purchase options, privileges and rights of the Grantor under
the Subject Lease, including, but not limited to, the right, if any, to renew or
extend the Subject Lease for a succeeding term or terms, or to acquire fee title
to or other interest in all or any portion of the Premises or to the
Improvements; and (iv) all of the Grantor’s rights and remedies at any time
arising under or pursuant to Section 365(h) of the Bankruptcy Code, 11 U.S.C.
§ 101 et seq. (the “Bankruptcy Code”), including, without limitation, all of the
Grantor’s rights thereunder to remain in possession of the Premises and the
Improvements;

 

(b)           all of the estate, right, title, claim or demand of any nature
whatsoever of the Grantor, either in law or in equity, in possession or
expectancy, in and to the Premises or any part thereof;

 

(c)           all easements, rights-of-way, gores of land, streets, ways,
alleys, passages, sewer rights, waters, water courses, water rights and powers,
and all estates, rights, titles, interests, privileges, liberties, tenements,
hereditaments, and appurtenances of any nature whatsoever, in any way belonging,
relating or pertaining to the Premises (including, without limitation, any and
all development rights, air rights or similar or comparable rights of any nature
whatsoever now or hereafter appurtenant to the Premises or now or hereafter
transferred to the Premises);

 

(d)           all machinery, apparatus, equipment, fittings, fixtures and other
property of every kind and nature whatsoever and all additions thereto and
renewals and replacements thereof, and all substitutions therefor now owned or
hereafter acquired by the Grantor, or in which the Grantor has or shall have an
interest, now or hereafter located upon or in, or attached to, any portion of
the Premises or appurtenances thereto, or located off-site from the Premises but
purchased with the proceeds of the Loan and used or usable in connection with
the present or future operation and occupancy of the Premises and

 

2

--------------------------------------------------------------------------------


 

all building equipment, materials and supplies of any nature whatsoever owned by
the Grantor, or in which the Grantor has or shall have an interest, now or
hereafter located upon the Premises and whether stored at the Premises or
off-site if used in connection with such operation and occupancy (collectively,
the “Equipment”), and the right, title and interest of the Grantor in and to any
of the Equipment which may be subject to any security agreements (as defined in
the Uniform Commercial Code of the state of Nevada), superior in lien to the
lien of this Deed of Trust and all proceeds and products of any of the above;

 

(e)           all awards or payments, including interest thereon, and the right
to receive the same, which may be made with respect to the Premises, whether
from the exercise of the right of eminent domain (including any transfer made in
lieu of the exercise of said right), or for any other injury to or decrease in
the value of the Premises;

 

(f)            all leases and other agreements (other than the Subject Lease)
affecting the use or occupancy of the Premises now or hereafter entered into
(the “Leases”) and the right to receive and apply the rents, issues and profits
of the Premises (the “Rents”) to the payment of the Obligations;

 

(g)           all right, title and interest of the Grantor in and to (i) all
contracts from time to time executed by the Grantor or any manager or agent on
its behalf relating to the ownership, construction, maintenance, repair,
operation, occupancy, sale or financing of the Premises or any part thereof and
all agreements relating to the purchase or lease of any portion of the Premises
or any property which is adjacent or peripheral to the Premises, together with
the right to exercise such options and all leases of Equipment, (ii) all
consents, licenses (to the extent such grant is permitted by law), building
permits, certificates of occupancy and other governmental approvals relating to
construction, completion, occupancy, use or operation of the Premises or any
part thereof, and (iii) all drawings, plans, specifications and similar or
related items relating to the Premises;

 

(h)           all trade names, trademarks, logos, copyrights, good will and
books and records relating to or used in connection with the operation of the
Premises or any part thereof; all general intangibles related to the operation
of the Premises now existing or hereafter arising;

 

(i)            all accounts and revenues arising from the operation of the
Premises, including, without limitation, (i) any right to payment now existing
or hereafter arising for goods sold or for services rendered, whether or not yet
earned by performance, arising from the operation of the Premises and (ii) all
rights to payment from any consumer credit-charge card organization or entity,
including, without limitation, payments arising from the use of the American
Express Card, the Visa Card, the Carte Blanche Card, the Mastercard, the
Discover Card or any other credit card, including those now existing or
hereafter created, substitutions therefor, proceeds thereof (whether cash or
non-cash, movable or immovable, tangible or intangible) received upon the sale,
exchange, transfer, collection or other disposition or substitution thereof and
any and all of the foregoing and proceeds therefrom;

 

(j)            all proceeds of and any unearned premiums on any insurance
policies covering the Premises, including, without limitation, the right to
receive and apply the proceeds of any insurance, judgments, or settlements made
in lieu thereof, for damage to the Premises and all refunds of Taxes (as herein
defined);

 

3

--------------------------------------------------------------------------------


 

(k)           the right, in the name and on behalf of the Grantor, to appear in
and defend any action or proceeding brought with respect to the Premises and to
commence any action or proceeding to protect the interest of the Beneficiary in
the Premises; and

 

(l)            all rights and estates in reversion or remainder to any existing
and future corrections, modifications, supplements or amendments to, or
renewals, extensions or ratifications of, or replacements or substitutions for,
or accessions, additions or attachments to, or proceeds (both cash and non-cash)
of, any of the foregoing, and all privileges and appurtenances thereunto
belonging.

 

IN FURTHERANCE OF THE FOREGOING GRANTS, BARGAINS, SALES, ASSIGNMENTS, TRANSFERS
AND CONVEYANCES, AND TO PROTECT THE TRUST PROPERTY AND THE SECURITY GRANTED BY
THIS DEED OF TRUST, THE GRANTOR COVENANTS AND AGREES WITH AND REPRESENTS AND
WARRANTS TO THE BENEFICIARY AS FOLLOWS:

 

1.             Payment of Obligations.

 

The Grantor will pay the Obligations at the time and in the manner provided for
its payment in the Loan Agreement, the Note and the other Loan Documents.

 

2.             Habendum and Warranty of Title.

 

The Grantor represents that the Grantor is the lawful owner of the RP Collateral
with good right and authority to encumber and convey it, and that the RP
Collateral is free and clear of all liens, claims and encumbrances, subject to
the terms and condition of the Subject Lease and the other title exceptions
expressly set forth in the title insurance policy issued to the Beneficiary in
connection with the Loan and insuring the lien of this Deed of Trust.  The
Grantor hereby binds the Grantor and the Grantor’s successors and assigns to
forever WARRANT and DEFEND the Trust Property and every part of it unto the
Trustee, his successors or substitutes in the Trust, and his or their assigns,
against the claims and demands of every person whomsoever lawfully claiming or
to claim it or any part of it (such warranty to supersede any provision
contained in this Deed of Trust limiting the liability of the Grantor), subject
to the terms and condition of the Subject Lease and the other title exceptions
expressly set forth in the title insurance policy issued to the Beneficiary in
connection with the Loan and insuring the lien of this Deed of Trust.  The
Grantor further represents and warrants (i) the Subject Lease is in full force
and effect and has not been modified in any manner whatsoever, (ii) there are no
defaults under the Subject Lease and no event has occurred, which but for the
passage of time, or notice, or both, would constitute a default under the
Subject Lease, (iii) all rents, additional rents and other sums due and payable
under the Subject Lease have been paid in full, and (iv) no action has commenced
and no notice has been given or received for the purpose of terminating the
Subject Lease.

 

3.             Insurance.

 

At all times prior to the termination of this Deed of Trust, the Grantor
(i) will keep the Improvements and the Equipment insured against loss or damage
by fire, standard extended coverage perils and such other hazards as the
Beneficiary shall from time to time require in amounts approved by the
Beneficiary on a so-called “special form” policy, which amounts shall in no
event be less than 100%

 

4

--------------------------------------------------------------------------------


 

of the full insurable replacement value of the Improvements and the Equipment
and shall be sufficient to meet all applicable co-insurance requirements and
will maintain such other forms of insurance coverage with respect to the Trust
Property as the Beneficiary shall require, and (ii) will maintain rental and
business interruption insurance and such other insurance as the Beneficiary may
from time to time require, in amounts approved by the Beneficiary, including,
without limitation, comprehensive general public liability insurance covering
injury and damage to persons and property naming the Beneficiary as an
additional insured.  All policies of insurance (the “Policies”) shall be issued
by insurers having a minimum policy holders rating of “A-” per the latest rating
publication of Property and Casualty Insurers by A.M. Best Company and shall
have a financial size category of not less than IX, and who are lawfully doing
business in the state of Nevada and are otherwise acceptable in all respects to
the Beneficiary.  All Policies shall include a provision that such Policy (a)
will not be cancelled, altered or in any way limited in coverage or reduced in
amount unless the Beneficiary is notified in writing at least thirty (30) days
prior to such cancellation or change and (b) shall contain a mortgagee
non-contribution clause endorsement or an equivalent endorsement satisfactory to
the Beneficiary naming the Beneficiary as the person to which all payments made
by the insurer thereunder shall be paid and shall otherwise be in form and
substance satisfactory in all respects to the Beneficiary.  Blanket insurance
policies shall not be acceptable for the purposes of this Paragraph 3 unless
otherwise approved to the contrary by the Beneficiary.  The Grantor shall pay
the premiums for the Policies as the same become due and payable.  At the
request of the Beneficiary, the Grantor will deliver the Policies to the
Beneficiary.  Not later than ten (10) days prior to the expiration date of each
of the Policies, the Grantor will deliver to the Beneficiary a renewal policy or
policies marked “premium paid” or accompanied by other evidence satisfactory to
the Beneficiary that the Policies are in effect and the premiums have been
paid.  If at any time the Beneficiary is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, the Beneficiary
shall have the right without notice to the Grantor to take such action as the
Beneficiary deems necessary to protect its interest in the Trust Property,
including, without limitation, the obtaining of such insurance coverage as the
Beneficiary in its sole discretion deems appropriate, and all expenses incurred
by the Beneficiary in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by the Grantor to the Beneficiary upon
demand.  The Grantor shall at all times comply with and shall cause the
Improvements and Equipment and the use, occupancy, operation, maintenance,
alteration, repair and restoration thereof to comply with the terms, conditions,
stipulations and requirements of the Policies.  If the Premises, or any portion
of the Improvements or the Equipment, is located in a Federally designated
“special flood hazard area,” in addition to the other Policies required under
this Paragraph 3, a flood insurance policy shall be delivered by the Grantor to
the Beneficiary.  If no portion of the Premises is located in a Federally
designated “special flood hazard area” such fact shall be substantiated by a
certificate in form satisfactory to the Beneficiary from a licensed surveyor,
appraiser or professional engineer or other qualified person.  If the Trust
Property shall be damaged or destroyed, in whole or in part, by fire or other
property hazard or casualty, the Grantor shall give prompt notice thereof to the
Beneficiary.  Sums paid to the Beneficiary by any insurer may be retained and
applied by the Beneficiary toward payment of the Obligations, or held as cash
collateral therefor, whether or not then due and payable in such order, priority
and proportions as the Beneficiary in its discretion shall deem proper or, at
the discretion of the Beneficiary, the same may be paid, either in whole or in
part, to the Grantor for such purposes as the Beneficiary shall designate.  If
the Beneficiary shall receive and retain such insurance proceeds, the lien of
this Deed of Trust shall be reduced only by the amount thereof received and
retained by the Beneficiary and actually applied by the Beneficiary in reduction
of the Obligations.  This Paragraph 3 is subject to the terms of the Subject
Lease.

 

5

--------------------------------------------------------------------------------


 

4.             Payment of Taxes, etc.

 

(a)           To the extent that the Grantor is obligated to pay the same under
the Subject Lease or under applicable law, the Grantor shall pay all taxes,
assessments, water rates, sewer rents and other charges, including vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Premises, now or hereafter levied or assessed against the Trust Property and the
Premises (the “Taxes”) prior to the date upon which any fine, penalty, interest
or cost may be added thereto or imposed by law for the nonpayment thereof, and
the Grantor shall deliver to the Beneficiary, upon request, receipted bills,
canceled checks and other evidence satisfactory to the Beneficiary evidencing
the payment of the Taxes prior to the date upon which any fine, penalty,
interest or cost may be added thereto or imposed by law for the nonpayment
thereof.

 

(b)           After prior notice to the Beneficiary, in the case of any material
item, the Grantor, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any of
the Taxes, provided that (i) no default shall have occurred and shall be
continuing under the Note or this Deed of Trust, (ii) the Grantor is permitted
to do so under the provisions of the Subject Lease, (ii) such proceeding shall
suspend the collection of the contested Taxes from the Grantor and from the
Trust Property, (iv) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which the Grantor
or the Trust Property is subject and shall not constitute a default thereunder,
(v) neither the Trust Property nor any part thereof nor any interest therein
will in the opinion of the Beneficiary be in danger of being sold, forfeited,
terminated, canceled or lost, and (vi) the Grantor shall have set aside in an
interest-bearing account with the Beneficiary, and otherwise in a manner
satisfactory to the Beneficiary, adequate cash reserves for the payment of the
contested Taxes, together will all interest and penalties thereon, or in the
alternative the Grantor shall have furnished such security as may be required in
the proceeding, or as may otherwise be requested or required by the Beneficiary
to insure the payment of the contested Taxes, together with all interest and
penalties thereon, and, provided further, that if at any time the Beneficiary
determines, in its sole and absolute discretion, that payment of any tax,
assessment or other charge shall become necessary to prevent the delivery of a
tax deed conveying the Trust Property or any portion thereof because of
non-payment of any such sums, then the Grantor shall pay or cause to be paid the
sums in sufficient time to prevent the delivery of such tax deed.

 

(c)           If a default shall occur under the Note or this Deed of Trust
either prior to, or after, initiating said proceeding, the Beneficiary shall
have the right to either initiate or continue said proceeding, as the case may
be, either in its own name or as agent of the Grantor.  The Grantor shall
cooperate with the Beneficiary and make available to the Beneficiary upon demand
any and all information, and execute any documents or pleadings, which the
Beneficiary may reasonably require.  The Beneficiary shall then conduct said
proceeding in a manner it deems appropriate, and at its own expense, subject to
any right of reimbursement from the Grantor in accordance with the provisions of
this Deed of Trust.

 

5.             Escrow Fund.

 

To the extent that the Grantor is obligated to pay the Taxes under the Subject
Lease or under applicable law, the Grantor will, at the option of the
Beneficiary, pay to the Beneficiary on the first

 

6

--------------------------------------------------------------------------------


 

day of each calendar month one-twelfth of an amount (the “Escrow Fund”) which
would be sufficient to pay the Taxes payable, or estimated by the Beneficiary to
be payable, during the ensuing twelve (12) months.  The Beneficiary will apply
the Escrow Fund to the payment of Taxes which are required to be paid by the
Grantor pursuant to the provisions of this Deed of Trust.  If the amount of the
Escrow Fund shall exceed the amount of the Taxes payable by the Grantor pursuant
to the provisions of this Deed of Trust, the Beneficiary shall, in its
discretion, (a) return any excess to the Grantor, (b) credit such excess against
future payments to be made to the Escrow Fund or (c) credit such excess against
the Debt in such priority and proportions as the Grantor in its sole discretion
shall deem proper.  In returning such excess, the Beneficiary may deal with the
person shown on the records of the Beneficiary to be the owner of the Trust
Property.  If the Escrow Fund is not sufficient to pay the Taxes, as the same
become payable, the Grantor shall pay to the Beneficiary, upon request, an
amount which the Beneficiary shall estimate as sufficient to make up the
deficiency.  Any amounts in the Escrow Fund may not be commingled with the
general funds of the Beneficiary and shall constitute additional security for
the Obligations and shall bear interest.

 

6.             Condemnation.

 

Notwithstanding any taking of all or any portion of the Trust Property by any
public or quasi-public authority through eminent domain or otherwise, the
Grantor shall continue to pay the Obligations at the times and in the manner
provided therefor in the Note, this Deed of Trust and the other Loan Documents,
and the Obligations shall not be reduced until any award or payment therefor
shall have been actually received and applied by the Beneficiary to the
reduction of the Obligations.  The Beneficiary may hold such award or payment 
as cash collateral for the Obligations and/or apply all or any of the same to
the reduction of the Obligations whether or not then due and payable in such
order, priority and proportions as the Beneficiary in its discretion shall deem
proper.  If the Trust Property is sold, through foreclosure or otherwise, prior
to the receipt by the Beneficiary of such award or payment, the Beneficiary
shall have the right, whether or not a deficiency judgment shall have been
sought, recovered or denied with respect to the Obligations, to receive such
award or payment, or a portion thereof sufficient to pay the Obligations,
whichever is less.  The Grantor shall file and prosecute its claim or claims for
any such award or payment in good faith and with due diligence and cause the
same to be collected and paid over to the Beneficiary.  The Grantor hereby
irrevocably authorizes and empowers the Beneficiary, in the name of the Grantor
or otherwise, to collect and receipt for any such award or payment and to file
and prosecute such claim or claims.  Although it is hereby expressly agreed that
the same shall not be necessary in any event, the Grantor shall, upon demand of
the Beneficiary, make, execute and deliver any and all assignments and other
instruments sufficient for the purpose of assigning any such award or payment to
the Beneficiary, free and clear of any encumbrances of any kind or nature
whatsoever.

 

7.             Leases and Rents.

 

(a)           Grantor hereby absolutely and unconditionally assigns, sells,
transfers and conveys all of the right, title and interest in and to all Leases
and all renewals, replacements and guarantees thereof along with all of the
Rents to Beneficiary.  This assignment is absolute in nature and not an
assignment for additional security only.  Subject to the terms of this Paragraph
7, the Beneficiary waives the right to enter the Premises for the purposes of
collecting the Rents, and grants the Grantor the right to collect the Rents. 
The Grantor shall hold the Rents, or an amount sufficient to discharge all
current sums due in

 

7

--------------------------------------------------------------------------------


 

respect of the Obligations in trust for use in payment of the Obligations.  The
right of the Grantor to collect the Rents may be revoked by the Beneficiary
without notice upon any default under the terms of the Note or this Deed of
Trust.  Following such revocation, the Beneficiary may retain and apply the
Rents toward payment of the Obligations,  in such order, priority and
proportions as the Beneficiary, in its discretion, shall deem proper, or to the
operation, maintenance and repair of the Trust Property, and irrespective of
whether the Beneficiary shall have commenced any sale or foreclosure of this
Deed of Trust or shall have applied or arranged for the appointment of a
receiver.  The Grantor shall not, without the consent of the Beneficiary, make,
or suffer to be made, any Leases or modify or cancel any Leases, or accept
prepayments of installments of the Rents for a period of more than one (1) month
in advance or further assign the whole or any part of the Rents. 
Notwithstanding the foregoing, the Beneficiary will not unreasonably withhold
its consent to the Grantor making a new Lease or renewing an existing Lease
provided that (i) no Event of Default has occurred hereunder and (ii) such new
or renewed Lease is (a) for actual occupancy, (b) at market rents, (c) for a
reputable use as reasonably determined by the Beneficiary and (d) made pursuant
to documentation in form and substance satisfactory in all respect to the
Beneficiary.  The Grantor shall (a) fulfill or perform each and every provision
of the Leases on the part of the Grantor to be fulfilled or performed, (b)
promptly send copies of all notices of default which the Grantor shall send or
receive under the Leases to the Beneficiary, and (c) enforce the performance or
observance of the provisions thereof by the tenants thereunder.  The Grantor
shall from time to time, but not less frequently than once every 180 days,
provide to the Beneficiary a complete and detailed leasing status report with
respect to the Improvements, which leasing status report shall be in form and
substance satisfactory in all respects to the Beneficiary.  In addition to the
rights which the Beneficiary may have herein, in the event of any default under
this Deed of Trust, the Beneficiary, at its option, may require the Grantor to
pay monthly in advance to the Beneficiary, or any receiver appointed to collect
the Rents, the fair and reasonable rental value for the use and occupation of
such part of the Premises as may be in possession of the Grantor.  Upon default
in any such payment, the Grantor will vacate and surrender possession of the
Premises to the Beneficiary, or to such receiver, and, in default thereof, the
Grantor may be evicted by summary proceedings or otherwise.  Nothing contained
in this Paragraph shall be construed as imposing on the Beneficiary any of the
obligations of the lessor under the Leases or of a “mortgagee in possession” (or
equivalent).

 

(b)           The Grantor acknowledges and agrees that, upon recordation of this
Deed of Trust, the Beneficiary’s interest in the Rents shall be deemed to be
fully perfected, “choate” and enforced as to the Grantor and all third parties,
including without limitation any subsequently appointed trustee in any case
under the Bankruptcy Code (as hereinafter defined), without the necessity of (i)
commencing an action for the sale or foreclosure of the Trust Property, (ii)
furnishing notice to the Grantor or tenants under the Leases, (iii) making
formal demand for the Rents, (iv) taking possession of the Premises, (v)
obtaining the appointment of a receiver of the rents and profits of the
Premises, (vi) sequestering or impounding the Rents, or (vii) taking any other
affirmative action.

 

(c)           For purposes of Section 552(b) of the Bankruptcy Code, the Grantor
and the Beneficiary agree that this Deed of Trust shall constitute a “security
agreement,” that the security interest created by such security agreement
extends to property of the Grantor acquired before the commencement of a case in
bankruptcy and to all amounts paid as Rents and that such security interest
shall extend to all Rents acquired by the estate after the commencement of a
case in bankruptcy.

 

8

--------------------------------------------------------------------------------


 

(d)           The Grantor acknowledges and agrees that all Rents shall be deemed
to be “Cash Collateral” under Section 363 of the Bankruptcy Code in the event
that the Grantor files a voluntary petition in bankruptcy or is made subject to
any involuntary bankruptcy proceeding.  After the filing of such petition, the
Grantor may not use Cash Collateral without the consent of the Beneficiary
and/or an order of any bankruptcy court pursuant to Section 363(b)(2) of the
Bankruptcy Code.

 

(e)           It is agreed and understood that the Beneficiary hereby reserves
the right and shall have the right, at any time and from time to time, without
the consent or joinder of any other party, to subordinate this Deed of Trust and
the liens, assignments and security interests created by this Deed of Trust to
all or any of the Leases regardless of the respective priority of any of such
Leases and this Deed of Trust.  Upon doing so, a foreclosure of the
Beneficiary’s liens, assignments and security interests under this Deed of Trust
shall be subject to and shall not operate to extinguish any of said Leases as to
which such subordination is operative.

 

8.             Maintenance of the Trust Property.

 

The Grantor shall cause the Trust Property to be maintained in good condition
and repair and will not commit or suffer to be committed any waste of the Trust
Property.  The Improvements and the Equipment shall not be removed, demolished
or materially altered (except for normal replacement of the Equipment), without
the prior written consent of the Beneficiary.  The Grantor shall promptly comply
with all existing and future governmental laws, orders, ordinances, rules and
regulations affecting the Trust Property, or any portion thereof or the use
thereof.  The Grantor shall promptly repair, replace or rebuild any part of the
Trust Property which may be damaged or destroyed by fire or other property
hazard or casualty (including any fire or other property hazard or casualty for
which insurance was not obtained or obtainable) or which may be affected by any
taking by any public or quasi-public authority through eminent domain or
otherwise, and shall complete and pay for, within a reasonable time, any
structure at any time in the process of construction or repair on the Premises. 
If such fire or other property hazard or casualty shall be covered by the
Policies, the Grantor’s obligation to repair, replace or rebuild such portion of
the Trust Property shall be contingent upon the Beneficiary paying the Grantor
the proceeds of the Policies, or such portion thereof as shall be sufficient to
complete such repair, replacement or rebuilding, whichever is less.  The Grantor
will not, without obtaining the prior consent of the Beneficiary, initiate, join
in or consent to any private restrictive covenant, zoning ordinance, or other
public or private restrictions, limiting or affecting the uses which may be made
of the Trust Property or any part thereof.

 

9.             Environmental Provisions.

 

(a)           For the purposes of this Paragraph 9, the following terms shall
have the following meanings:  (i) the term “Hazardous Material” shall mean any
material or substance that, whether by its nature or use, is now or hereafter
defined or regulated as a hazardous waste, hazardous substance, pollutant or
contaminant under any Environmental Requirement, or which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous or which is or contains petroleum, gasoline, diesel fuel,
another petroleum hydrocarbon product, asbestos, asbestos-containing materials
or polychlorinated biphenyls, (ii) the “Environmental Requirements” shall
collectively mean all present and future laws, statutes, common law, ordinances,
rules, regulations, orders, codes, licenses, permits, decrees, judgments,
directives or the equivalent of or by any Governmental

 

9

--------------------------------------------------------------------------------


 

Authority and relating to or addressing the protection of the environment or
human health, and (iii) the term “Governmental Authority”  shall mean the
Federal government, or any state or other political subdivision thereof, or any
agency, court or body of the Federal government, any state or other political
subdivision thereof, exercising executive, legislative, judicial, regulatory or
administrative functions.  For purposes of this Paragraph 9 only, the term
“Trust Property” shall include the land comprising the Premises.

 

(b)           The Grantor hereby represents and warrants to the Beneficiary to
the best of its knowledge that (i) except as specifically set forth in the Phase
I Environmental Site Assessment dated November 20, 2002 prepared by National
Assessment Corporation, no Hazardous Material is currently located at, on, in,
under or about the Trust Property in violation of any Environmental
Requirements, (ii) no releasing, emitting, discharging, leaching, dumping,
disposing or transporting of any Hazardous Material from the Trust Property onto
any other property or from any other property onto or into the Trust Property
has occurred or is occurring in violation of any Environmental Requirement,
(iii) no notice of violation, non-compliance, liability or potential liability,
lien, complaint, suit, order or other notice with respect to the Trust Property
is presently outstanding under any Environmental Requirement, nor does the
Grantor have knowledge or reason to believe that any such notice will be
received or is being threatened, and (iv) the Trust Property and the operation
thereof are in full compliance with all Environmental Requirements.

 

(c)           The Grantor shall comply, and shall cause all tenants or other
occupants of the Trust Property deriving their interests through the Grantor to
comply, in all respects with all Environmental Requirements, and will not
generate, store, handle, process, dispose of or otherwise use, and will not
permit any tenant or other occupant of the Trust Property to generate, store,
handle, process, dispose of or otherwise use, Hazardous Materials at, in, on, or
about the Trust Property in a manner that could lead or potentially lead to the
imposition on the Grantor, the Beneficiary or the Trust Property of any
liability or lien of any nature whatsoever under any Environmental Requirement. 
The Grantor shall notify the Beneficiary promptly in the event of any spill or
other release of any Hazardous Material at, in, on, under or about the Trust
Property which is required to be reported to a Governmental Authority under any
Environmental Requirement, will promptly forward to the Beneficiary copies of
any notices received by the Grantor relating to alleged violations of any
Environmental Requirement or any potential liability under any Environmental
Requirement and will promptly pay when due any fine or assessment against the
Beneficiary, the Grantor or the Trust Property relating to any Environmental
Requirement.  If at any time it is determined that the operation or use of the
Trust Property is in violation of any applicable Environmental Requirement or
that there are Hazardous Materials located at, in, on, under or about the Trust
Property which violate any applicable Environmental Requirement or that there
are Hazardous Materials located at, in, on, under or about the Trust Property
which, under any Environmental Requirement, require special handling in
collection, storage, treatment or disposal, or any form of cleanup or corrective
action, the Grantor shall, within thirty (30) days after receipt of notice
thereof from any Governmental Authority or from the Beneficiary, take, at the
Grantor’s sole cost and expense, such actions as may be necessary to fully
comply in all respects with all Environmental Requirements, provided, however,
that if such compliance cannot reasonably be completed within such thirty (30)
day period, the Grantor shall commence such necessary action within such thirty
(30) day period and shall thereafter diligently and expeditiously proceed to
fully comply in all respects and in a timely fashion with all Environmental
Requirements.

 

10

--------------------------------------------------------------------------------


 

(d)           If the Grantor fails to timely take, or to diligently and
expeditiously proceed to complete in a timely fashion (as determined by the
Beneficiary in its sole and absolute discretion), any such action described in
clause (c) above, the Beneficiary may, in its sole and absolute discretion, make
advances or payments toward the performance or satisfaction of the same, but
shall in no event be under any obligation to do so.  All sums so advanced or
paid by the Beneficiary (including, without limitation, counsel and consultant
fees and expenses, investigation and laboratory fees and expenses, and fines or
other penalty payments) and all sums advanced or paid in connection with any
judicial or administrative investigation or proceeding relating thereto, will
immediately, upon demand, become due and payable from the Grantor and shall bear
interest at the Default Rate from the date any such sums are so advanced or paid
by the Beneficiary until the date any such sums are repaid by the Grantor to the
Beneficiary.  The Grantor will execute and deliver, promptly upon request, such
instruments as the Beneficiary may deem useful or necessary to permit the
Beneficiary to take any such action, and such additional notes and instruments,
as the Beneficiary may require to secure all sums so advanced or paid by the
Beneficiary.  If a lien is filed against the Trust Property by any Governmental
Authority resulting from the need to expend or the actual expending of monies
arising from an action or omission, whether intentional or unintentional, of the
Grantor or for which the Grantor is responsible, resulting in the releasing,
spilling, leaking, leaching, pumping, emitting, pouring, emptying or dumping of
any Hazardous Material into the waters or onto land located within or without
the state of Nevada where the Trust Property is located, then the Grantor will,
within thirty (30) days from the date that the Grantor is first given notice
that such lien has been placed against the Trust Property (or within such
shorter period of time as may be specified by the Beneficiary if such
Governmental Authority has commenced steps to cause the Trust Property to be
sold pursuant to such lien), either (i) pay the claim and remove the lien, or
(ii) furnish a cash deposit, bond, or such other security with respect thereto
as is satisfactory in all respects to the Beneficiary and is sufficient to
effect a complete discharge of such lien on the Trust Property.

 

(e)           The Beneficiary may, at its option, at any time or times, but not
more than one time per year, cause an environmental audit of the Trust Property
or portions thereof to be conducted to confirm the Grantor’s compliance with the
provisions of this Paragraph 9; provided, however, the Grantor shall not
unreasonably withhold its consent to the Beneficiary’s request to cause an
environmental audit more than one time per year.  In addition, the Beneficiary
may, at its option if the Beneficiary reasonably believes that a Hazardous
Material or other environmental condition violates or threatens to violate any
Environmental Requirement, cause an environmental audit of the Trust Property or
portions thereof to be conducted to confirm the Grantor’s compliance with the
provisions of this Paragraph 9.  The Grantor shall cooperate in all reasonable
ways with the Beneficiary in connection with any such audit.  If any audit
discloses that a violation of or a liability under an Environmental Requirement
exists, or if such audit was required by the Beneficiary under the second
sentence of this subparagraph (e), or was prescribed by law, regulation or
governmental or quasi-governmental authority, the Grantor shall pay all costs
and expenses incurred in connection with such audit; otherwise, the costs and
expenses of such audit shall, notwithstanding anything to the contrary set forth
in this Paragraph 9, be paid by the Beneficiary.

 

(f)            If this Deed of Trust is foreclosed, or if the Trust Property is
sold pursuant to the provisions of this Deed of Trust, or if the Grantor tenders
a deed or assignment in lieu of foreclosure or sale, the Grantor shall deliver
the Trust Property to the purchaser at foreclosure or sale or to the
Beneficiary, its nominee, or wholly-owned subsidiary, as the case may be, in a
condition that complies in all respects with all Environmental Requirements.

 

11

--------------------------------------------------------------------------------


 

(g)           The Grantor will defend, indemnify, and hold harmless the
Beneficiary, its employees, agents, officers, and directors, from and against
any and all claims, demands, penalties, causes of action, fines, liabilities,
settlements, damages, costs, or expenses of whatever kind or nature, known or
unknown, foreseen or unforeseen, contingent or otherwise (including, without
limitation, counsel and consultant fees and expenses, investigation and
laboratory fees and expenses, court costs, and litigation expenses) arising out
of, or in any way related to, (i) any breach by the Grantor of any of the
provisions of this Paragraph 9, (ii) the presence, disposal, spillage,
discharge, emission, leakage, release, or threatened release of any Hazardous
Material which is at, in, on, under, about, from or affecting the Trust
Property, including, without limitation, any damage or injury resulting from any
such Hazardous Material to or affecting the Trust Property or the soil, water,
air, vegetation, buildings, personal property, persons or animals located on the
Trust Property or on any other property or otherwise, (iii) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to any such Hazardous Material, (iv) any lawsuit brought or
threatened, settlement reached, or order or directive of or by any Governmental
Authority relating to such Hazardous Material, or (v) any violation of any
Environmental Requirement or any policy or requirement of the Beneficiary
hereunder.  The aforesaid indemnification shall, notwithstanding any exculpatory
or other provision of any other document or instrument now or hereafter executed
and delivered in connection with the loans evidenced by the Note and secured by
this Deed of Trust, constitute the personal recourse undertakings, obligations
and liabilities of the Grantor.

 

(h)           The obligations and liabilities of the Grantor under this
Paragraph 9 shall survive and continue in full force and effect and shall not be
terminated, discharged or released, in whole or in part, irrespective of whether
the Obligations have been paid in full and irrespective of any foreclosure of
this Deed of Trust, sale of the Trust Property pursuant to the provisions of
this Deed of Trust or acceptance by the Beneficiary, its nominee or affiliate of
a deed or assignment in lieu of foreclosure or sale and irrespective of any
other fact or circumstance of any nature whatsoever.

 

10.           Estoppel Certificates.

 

The Grantor, within fifteen (15) days after request by the Beneficiary and at
its expense, will furnish the Beneficiary with a statement, duly acknowledged
and certified, setting forth the amount of the Obligations and the offsets or
defenses thereto, if any.

 

11.           Transfer or Encumbrance of the Trust Property.

 

(a)           No part of the Trust Property nor any interest of any nature
whatsoever therein nor any interest of any nature whatsoever in the Grantor
(whether stock, equity, beneficial, profit, loss or otherwise) shall in any
manner, directly or indirectly, be further encumbered, sold, transferred or
conveyed, or permitted to be further encumbered, sold, transferred, assigned or
conveyed without the prior consent of the Beneficiary, which consent in any and
all circumstances may be withheld in the sole and absolute discretion of the
Beneficiary.  The provisions of the foregoing sentence of this Paragraph 11
shall apply to each and every such further encumbrance, sale, transfer,
assignment or conveyance, regardless of whether or not the Beneficiary has
consented to, or waived by its action or inaction its rights hereunder with
respect to, any such previous further encumbrance, sale, transfer, assignment or
conveyance, and irrespective of whether such further encumbrance, sale,
transfer, assignment or conveyance is voluntary, by reason of operation of law
or is otherwise made.

 

12

--------------------------------------------------------------------------------


 

(b)           Anything contained in this Paragraph 11 to the contrary
notwithstanding, indirect transfers of interests in the Grantor arising from
transfers of interests in The Smith & Wollensky Restaurant Group, Inc. shall not
be a default hereunder provided that such transfers do not constitute a Change
in Control (as defined in the Loan Agreement) in The Smith & Wollensky
Restaurant Group, Inc.

 

12.           Notice.

 

Any notice, request, demand, statement, authorization, approval or consent made
hereunder shall be in writing and shall be addressed, delivered and deemed
delivered as provided in the Loan Agreement.

 

13.           Sale of Trust Property.

 

If this Deed of Trust is foreclosed, the Trust Property, or any interest
therein, may, at the discretion of the Beneficiary, be sold in one or more
parcels or in several interests or portions and in any order or manner.

 

14.           Changes in Laws Regarding Taxation.

 

In the event of the passage after the date of this Deed of Trust of any law of
the state of Nevada deducting from the value of real property for the purpose of
taxation any lien or encumbrance thereon or changing in any way the laws for the
taxation of deeds of trust or mortgages or the obligations secured by deeds of
trust or mortgages for state or local purposes or the manner of the collection
of any such taxes, and imposing a tax, either directly or indirectly, on the
Loan Agreement, this Deed of Trust, the Note or the Obligations, the Grantor
shall, if permitted by law, pay any tax imposed as a result of any such law
within the statutory period or within twenty (20) days after demand by the
Beneficiary, whichever is less, provided, however, that if, in the opinion of
the attorneys for the Beneficiary, the Grantor is not permitted by law to pay
such taxes, the Beneficiary shall have the right, at its option, to declare the
Obligations due and payable on a date specified in a prior notice to the Grantor
of not less than thirty (30) days.

 

15.           No Credits on Account of the Obligations.

 

The Grantor will not claim or demand or be entitled to any credit or credits on
account of the Obligations for any part of the Taxes assessed against the Trust
Property or any part thereof and no deduction shall otherwise be made or claimed
from the taxable value of the Trust Property, or any part thereof, by reason of
this Deed of Trust or the Obligations.  If at any time this Deed of Trust shall
secure less than all of the principal amount of the Obligations, it is expressly
agreed that any repayment of any portion of the Obligations shall not reduce the
amount of the lien of this Deed of Trust until the lien amount shall equal the
principal amount of the Obligations outstanding.

 

16.           Offsets, Counterclaims and Defenses.

 

Any assignee of this Deed of Trust, the Note and/or the Obligations shall take
the same free and clear of all offsets, counterclaims or defenses of any nature
whatsoever which the Grantor may

 

13

--------------------------------------------------------------------------------


 

have against any assignor of this Deed of Trust, the Note and the Loan
Agreement, and no such offset, counterclaim or defense shall be interposed or
asserted by the Grantor in any action or proceeding brought by any such assignee
upon this Deed of Trust, the Note or the Loan Agreement, and any such right to
interpose or assert any such offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by the Grantor.

 

17.           Other Security for the Obligations.

 

The Grantor shall observe and perform all of the terms, covenants and provisions
contained in the Loan Agreement, the Note and the other Loan Documents to which
the Grantor is a party.

 

18.           Documentary Stamps.

 

If at any time the United States of America, any state thereof, or any
governmental subdivision of any such state, shall require revenue or other
stamps to be affixed to the Note or this Deed of Trust, then except to the
extent prohibited under the laws of the state of Nevada, the Grantor will pay
for the same, with interest and penalties thereon, if any.

 

19.           Right of Entry.

 

Upon prior notice, the Beneficiary and its agents shall have the right to enter
and inspect the Trust Property at all reasonable times.

 

14

--------------------------------------------------------------------------------


 

20.           Books and Records.

 

In addition to the covenant regarding the keeping of books and records set forth
in the Loan Agreement, the Grantor will keep and maintain or will cause to be
kept and maintained on a fiscal year basis in accordance with generally accepted
accounting practices consistently applied, proper and accurate books, records
and accounts reflecting all of the financial affairs of the Grantor and all
items of income and expense in connection with the operation of the Trust
Property or in connection with any services, equipment or furnishings provided
in connection with the operation of the Trust Property, whether such income or
expense be realized by the Grantor or by any other person whatsoever excepting
lessees unrelated to and unaffiliated with the Grantor who have leased from the
Grantor portions of the Trust Property for the purpose of occupying the same. 
The Beneficiary shall have the right from time to time at all times during
normal business hours to examine such books, records and accounts at the office
of the Grantor or other person maintaining such books, records and accounts and
to make copies or extracts thereof as the Beneficiary shall desire.

 

21.           Performance of Other Agreements.

 

The Grantor shall observe and perform each and every term to be observed or
performed by the Grantor pursuant to the terms of any agreement or recorded
instrument affecting or pertaining to the Trust Property.

 

22.           Events of Default.

 

The occurrence of any of the following events (“Events of Default”) shall
(except in the case of clause (a) below where no such exercise of an option
shall be necessary to the extent the effect of an “Event of Default” thereunder
is automatic under the terms of the Loan Agreement itself), at the option of the
Beneficiary, make all amounts then remaining unpaid on the Obligations
immediately due and payable, all without further demand, presentment, notice or
other requirements of any kind, all of which are hereby expressly waived by the
Grantor, and the lien, encumbrance and security interest evidenced or created
hereby shall be subject to sale or foreclosure in any manner provided for herein
or provided for by law:

 

(a)           if an “Event of Default” as defined therein shall occur under the
Loan Agreement;

 

(b)           if any Federal tax lien is filed against the Grantor which
encumbers the

Trust Property and the same is not discharged of record within thirty (30) days
after the same is filed;

 

(c)           if without the consent of the Beneficiary any Improvement or the
Equipment (except for the normal replacement of the Equipment) is removed,
demolished or materially altered, or if the Trust Property is not kept in good
condition and repair;

 

(d)           if the Grantor shall fail to comply with any requirement or order
or notice of violation of law or ordinance issued by any governmental department
claiming jurisdiction over the Trust Property within three (3) months from the
issuance thereof, or the time period set forth therein, whichever is less;

 

15

--------------------------------------------------------------------------------


 

(e)           if the Policies are not kept in full force and effect, or if the
Policies are not delivered to the Beneficiary upon request;

 

(f)            if the Grantor shall fail to pay the Beneficiary on demand for
all Premiums and/or Taxes paid by the Beneficiary pursuant to this Deed of
Trust, together with any late payment charge and interest thereon calculated at
the Default Rate;

 

(g)           except as expressly permitted under Paragraph 7 hereof, if without
the consent of the Beneficiary any Leases are made, canceled or modified or if
any portion of the Rents is paid for a period of more than one (1) month in
advance or if any of the Rents are further assigned;

 

(h)           if the Grantor ceases to occupy at least 75% of the rentable
square feet at the Premises for the conducting of the business operated thereon
on the date of this Deed of Trust;

 

(i)            if the Trust Property shall become subject (i) to any tax lien by
virtue of any act or omission of the Grantor, other than a lien for local real
estate taxes and assessments not due and payable, or (ii) to any lis pendens,
notice of pendency, stop order, notice of intention to file mechanic’s or
materialman’s lien, mechanic’s or materialman’s lien or other lien of any nature
whatsoever and the same shall not either be discharged of record or in the
alternative insured over to the satisfaction of the Beneficiary by any title
company insuring the lien of this Deed of Trust within a period of the shorter
of (i) the time provided therefor under the Subject Lease and (ii) 45 days after
the same is filed or recorded, and irrespective of whether the same is superior
or subordinate in lien or other priority to the lien of this Deed of Trust and
irrespective of whether the same constitutes a perfected or inchoate lien or
encumbrance on the Trust Property or is only a matter of record or notice;

 

(j)            if (i) the Grantor shall default in the observance or performance
of any term, covenant or condition of the Subject Lease on the part of the
Grantor, as lessee thereunder, to be observed or performed, unless any such
observance or performance shall have been waived or not required in writing by
the lessor under the Subject Lease, which default continues beyond notice and
cure periods, applicable thereto, if any, or (ii) any one or more events shall
occur which would or may cause the Subject Lease to terminate without notice or
action by the lessor thereunder or which would entitle the lessor under the
Subject Lease to terminate the Subject Lease and the term thereof by giving
notice to the Grantor, as lessee thereunder, or (iii) the leasehold estate
created by the Subject Lease shall be surrendered, in whole or in part, or (iv)
the Subject Lease shall be terminated or canceled for any reason or under any
circumstance whatsoever, or (v) any of the terms, covenants or conditions of the
Subject Lease shall be modified, changed, supplemented, altered or amended in
any material manner without the consent of the Beneficiary, or (vi) the Grantor
shall, without the Beneficiary’s prior written approval, elect to treat the
Subject Lease as terminated under section 365(h)(1) of the Bankruptcy Code (it
being understood that any such election made by the Grantor, as holder of the
leasehold estate in the Trust Property, without the Beneficiary’s prior written
consent, in addition to constituting an Event of Default, shall be void); or

 

(k)           if the Grantor shall continue to be in default under any of the
terms, covenants or conditions of this Deed of Trust (other than as described in
any of Subparagraphs (a) through (j) of this Paragraph 22) for ten (10) days
after notice from the Beneficiary in the case of any default which can be

 

16

--------------------------------------------------------------------------------


 

cured by the payment of a sum of money or for thirty (30) days after notice from
the Beneficiary in the case of any other default, provided that if such default
cannot reasonably be cured within such thirty (30) day period and the Grantor
shall have commenced to cure such default within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended for so long as it shall require the Grantor in
the exercise of due diligence to cure such default, it being agreed that no such
extension shall be for a period in excess of ninety (90) days.

 

23.           Remedies.

 

(a)           General.  Upon the occurrence and during the continuance of any
one or more Events of Default, the Beneficiary may, in addition to any rights or
remedies available to it hereunder or under the other Loan Documents, but
subject to any applicable provisions of the Loan Agreement and to the extent
permitted by applicable law, take such action personally or by its agents or
attorneys, with or without entry, and without notice of intent to accelerate,
notice of acceleration or other notice, demand, presentment or protest (each and
all of which are hereby expressly WAIVED), as it deems necessary or advisable to
protect and enforce the Beneficiary’s rights and remedies against the Grantor
and in and to the Trust Property, including, without limitation, the actions
described in this Paragraph 23, each of which may be pursued concurrently or
otherwise, at such time and in such order as the Beneficiary may determine, in
its sole discretion, without impairing or otherwise affecting its other
capitalized rights or remedies.

 

(b)           Acceleration; Notice.  Time is of the essence with respect to the
Grantor’s obligations hereunder.  Upon the occurrence of any Event of Default,
at the Beneficiary’s option and in addition to any other remedy the Beneficiary
may have under the Loan Agreement, the Note, and the other Loan Documents, the
Beneficiary may, at its option, declare all sums secured by this Deed of Trust
immediately due and payable (except in the case of an Event of Default under
clause 22(a) above where no such exercise of an option shall be necessary to the
extent the effect of an “Event of Default” thereunder is automatic under the
terms of the Loan Agreement itself) and elect to have the Trust Property sold in
the manner provided herein.  In the event the Beneficiary elects to sell the
Trust Property, the Beneficiary may execute or cause the Trustee to execute a
written notice of default and of election to cause the Trust Property to be sold
to satisfy the obligations hereof, and the Trustee shall file such notice for
record in the office of the County Recorder of the county wherein the Trust
Property is located.  Beneficiary shall also deposit with the Trustee the Note
and all documents evidencing expenditures secured by this Deed of Trust.

 

(c)           Exercise of Power of Sale.  Upon receipt of such notice from the
Beneficiary, the Trustee shall cause to be recorded, published and delivered to
the Grantor such Notice of Default and Election to Sell as then required by
Chapter 107 of the Nevada Revised Statutes (“NRS”), or any successor statutes. 
The Trustee shall, without demand on the Grantor, after lapse of such time as
may be required by law and after recordation of such Notice of Default and
Election to Sell first give notice of the time and place of such sale, in the
manner provided by the laws of the State of Nevada for the sale of real property
under execution, and may from time to time postpone such sale by such
advertisement as it may deem reasonable, or without further advertisement, by
proclamation made to the persons assembled at the time and place previously
appointed and advertised for such sale, and on the day of sale so advertised, or
to which such sale may have been postponed, the Trustee may sell the Trust
Property so advertised, at public auction, at the time and place specified in
the notice, either in the county in which the Trust

 

17

--------------------------------------------------------------------------------


 

Property, or any part thereof, to be sold, is situated, or at the principal
office of the Trustee located in Clark County, State of Nevada, in its
discretion, to the highest cash bidder (subject to the Beneficiary’s right to
credit upon the amount of the bid made therefor the amount payable to it).  The
Trustee shall execute and deliver to the purchaser a trustee’s deed conveying
the Trust Property so sold, but without any covenant of warranty, express or
implied.  The recitals in the trustee’s deed of any matters or facts shall be
conclusive proof of the truthfulness thereof.  Any person, including the
Beneficiary, may bid at the sale, and Beneficiary shall have the right to credit
upon the amount of the bid made therefor the amount payable to it out of the net
proceeds of such sale.  All other sales shall be, to the extent permitted by
applicable law, on a cash basis.  The Trustee shall apply the proceeds of the
sale to payment of (a) the costs and expenses of exercising the power of sale
and of the sale, including the payment of the Trustee’s, and both the Trustee’s
and the Beneficiary’s attorneys’, fees and costs; (b) the cost of any evidence
of title procured in connection with such sale; (c) all sums expended under the
terms hereof in conjunction with any default provision hereunder, not then
repaid, with accrued interest at the rate then provided for in the Note; (d) all
sums then secured by this Deed of Trust, including interest and principal on the
Note; and (e) the remainder, if any, to the person or persons legally entitled
thereto, or the Trustee, in the Trustee’s discretion, may deposit the balance of
such proceeds with the County Clerk of the county wherein the Trust Property is
located.

 

(d)           Surrender of Possession.  The Grantor shall surrender possession
of the Trust Property to the purchaser immediately after the sale of the Trust
Property as provided in Subsection 23(c) above, in the event such possession has
not previously been surrendered by Grantor.

 

(e)           UCC Remedies.

 

(i)            Notwithstanding anything to the contrary in Subsections 23(c) and
(d) above, the Beneficiary, with regard to all the UCC Collateral, shall have
the right to exercise, from time to time, any and all rights and remedies
available to the Beneficiary, as a secured party under the Uniform Commercial
Code as in effect in the State of Nevada (the “Nevada UCC”), and any and all
rights and remedies available to the Beneficiary under any other applicable
law.  Upon written demand from the Beneficiary, the Grantor shall, at the
Grantor’s expense, assemble the UCC Collateral and make such available to the
Beneficiary at a reasonably convenient place designated by the Beneficiary.  The
Beneficiary shall have the right to enter upon any premises where the UCC
Collateral or records pertaining to the UCC Collateral may be and take
possession of the UCC Collateral and records relating to the UCC Collateral. 
The Beneficiary may sell, lease or otherwise dispose of any or all of the UCC
Collateral and, after deducting the reasonable costs and out of pocket expenses
incurred by the Beneficiary, including, without limitation, (a) reasonable
attorneys’ fees and legal expenses, (b) transportation and storage costs, (c)
advertising of sale of the UCC Collateral, (d) sale commissions, (e) sales tax,
(f) costs for improving or repairing the UCC Collateral, and (g) costs for
preservation and protection of the UCC Collateral, apply the remainder to pay,
or to hold as a reserve against, the Obligations.

 

(ii)           The rights and remedies of the Beneficiary upon the occurrence of
one or more Events of Default (whether such rights and remedies are conferred by
statute, by rule of law, by this Deed of Trust, the Loan Documents or otherwise)
may be exercised by the Beneficiary, either alternatively, concurrently, or
consecutively in any order.  The exercise by the Beneficiary or the Trustee at
the express direction of the Beneficiary of any one or more of such rights and
remedies shall not be construed to be an election of remedies nor waiver of any
other rights and remedies the Beneficiary might

 

18

--------------------------------------------------------------------------------


 

have unless, and limited to the extent that, the Beneficiary shall elect or so
waive by an instrument in writing delivered to the Trustee.  Without limiting
the generality of the foregoing, to the extent that this Deed of Trust covers
both real property and personal property, the Beneficiary may, in the sole
discretion of the Beneficiary, either alternatively, concurrently or
consecutively in any order:

 

(1)           Proceed as to the Trust Property in accordance with the
Beneficiary’s rights and remedies in respect to real property.

 

(2)           Proceed as to the RP Collateral in accordance with the
Beneficiary’s rights and remedies in respect to real property and proceed as to
the UCC Collateral in accordance with Beneficiary’s rights and remedies in
respect to the personal property.

 

(iii)          The Beneficiary may, in the sole discretion of the Beneficiary,
appoint the Trustee as the agent of the Beneficiary for the purpose of
disposition of the UCC Collateral in accordance with the Nevada UCC.

 

(iv)          If the Beneficiary should elect to proceed as to the Trust
Property in accordance with Beneficiary’s rights and remedies in respect to real
property:

 

(1)           All the UCC Collateral may be sold, in the manner and at the time
and place provided in this Deed of Trust, in one lot, or in separate lots
consisting of any combination or combinations of the RP Collateral and the UCC
Collateral, as the Beneficiary may elect, in the sole discretion of the
Beneficiary.

 

(2)           The Grantor acknowledges and agrees that a disposition of the UCC
Collateral in accordance with the Beneficiary’s rights and remedies in respect
to real property, as hereinabove provided, is a commercially reasonable
disposition of the UCC Collateral.

 

(v)           If the Beneficiary should elect to proceed as to the UCC
Collateral in accordance with the Beneficiary’s rights and remedies in respect
to personal property, the Beneficiary shall have all the rights and remedies
conferred on a secured party by NRS 104.9601 to NRS 104.9628, both inclusive.

 

(f)            Foreclosure as a Mortgage.  If an Event of Default occurs
hereunder, the Beneficiary shall have the option to foreclose this Deed of Trust
in the manner provided by law for the foreclosure of mortgages on real property
and the Beneficiary shall be entitled to recover in such proceedings all costs
and expenses incident thereto, including reasonable attorneys’ fees and costs in
such amounts as shall be fixed by the court.  Any such foreclosure may be a
complete or partial foreclosure.

 

(g)           Receiver.  If an Event of Default occurs, the Beneficiary, as a
matter of right and without regard to, or the necessity to prove or disprove,
the value of the Trust Property or the adequacy of the security for the sums
secured by this Deed of Trust or the solvency or insolvency of the Grantor or
any other person liable for the payment of such sums, apply to any court having
jurisdiction to appoint a receiver or receivers of the Trust Property and the
Grantor hereby irrevocably consents to such appointment.  Any such receiver or
receivers shall have all the usual powers and duties of a receiver and shall
continue as such and exercise all such powers until completion of the sale of
the Trust Property or the foreclosure proceeding, unless the receivership is
sooner terminated.

 

19

--------------------------------------------------------------------------------


 

(h)           Specific Performance.  The Beneficiary or the Trustee may
institute an action, suit or proceeding in equity for the specific performance
of any of the provisions contained herein or in any of the other Loan Documents.

 

(i)            Grantor’s Right to Possession.  To the extent permitted by
applicable law, the Beneficiary may enter upon the Premises, and exclude the
Grantor and its agents and servants wholly therefrom, without liability for
trespass, damages or otherwise, and take possession of all books, records and
accounts relating thereto and all other Trust Property, and the Grantor agrees
to surrender possession of the Trust Property and of such books, records and
accounts to the Beneficiary on demand after the happening of any Event of
Default and for so long as an Event of Default shall continue; and having and
holding the same may use, operate, manage, preserve, control and otherwise deal
therewith and conduct the business thereof, either personally or by its
superintendents, managers, agents, servants, attorneys or receivers, without
interference from the Grantor; and upon each such entry and from time to time
thereafter may, at the expense of the Grantor and the Trust Property, without
interference by the Grantor and as the Beneficiary may deem advisable, (i)
insure or reinsure the Premises, (ii) make all necessary or proper repairs,
renewals, replacements, alterations, additions, betterments and improvements
thereto and thereon and (iii) in every such case in connection with the
foregoing have the right to exercise all rights and powers of the Grantor with
respect to the Trust Property, either in the Grantor’s name or otherwise.  For
the purpose of carrying out the provisions of this Paragraph 23(i), the Grantor
hereby constitutes and appoints the Beneficiary the true and lawful
attorney-in-fact of the Grantor, which appointment is irrevocable and shall be
deemed to be coupled with an interest, in the Grantor’s name and stead, to do
and perform, from time to time, any and all actions necessary and incidental to
such purpose and does by these presents ratify and confirm any and all actions
of said attorney-in-fact in and with respect to the Trust Property.

 

(j)            No Remedy Exclusive.  No remedy conferred upon or reserved to the
Beneficiary under this Deed of Trust shall be exclusive of any other available
remedy or remedies, but each and every such remedy shall be cumulative and shall
be in addition to every other remedy given under this Deed of Trust or any other
Loan Document, or now or hereafter existing at law or in equity or by statute. 
No delay or failure to exercise any right or power accruing upon any Event of
Default shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right or power may be exercised from time to time
and as often as may be deemed expedient.

 

(k)           Rights Upon Default.  In making the Loan, the Beneficiary has
relied upon the rights available to the Beneficiary under this Deed of Trust
upon the occurrence of any Event of Default, including, without limitation, the
rights to accelerate the payment of any and all amounts secured by this Deed of
Trust, to sell the Trust Property encumbered by this Deed of Trust pursuant to
the power of sale granted hereunder, the right to foreclose this Deed of Trust
as a mortgage, and the right to have a receiver appointed.  In addition to any
other damages that might be recoverable by the Beneficiary under the terms of
this Deed of Trust, the Grantor shall be liable for any damages incurred by the
Beneficiary because the Beneficiary is, for any reason, denied the opportunity
to exercise the Beneficiary’s rights upon the occurrence of an Event of Default,
including, without limitation, such damages as are occasioned by depreciation of
the Trust Property, loss of use of the Trust Property by the Beneficiary, and
all opportunity costs incurred through the loss of use of any funds as would
have been received by the Beneficiary through exercise of the power of sale or
foreclosure, or the appointment of a receiver.

 

20

--------------------------------------------------------------------------------


 

(l)            Incorporation of Certain Nevada Covenants.  The following
covenants, Nos. 1, 3, 4 (Default Rate), 6, 7 (reasonable), 8 and 9 of NRS
107.030, where not in conflict with the express provisions of any Loan Document,
are hereby adopted and made a part of this Deed of Trust.  Upon any Event of
Default by the Grantor hereunder, the Beneficiary may (a) declare all sums
secured immediately due and payable without demand or notice or (b) have a
receiver appointed as a matter of right without regard to the sufficiency of
said property or any other security or guaranty and without any showing as
required by NRS 107.100.  All remedies provided in this Deed of Trust are
distinct and cumulative to any other right or remedy under this Deed of Trust or
afforded by law or equity and may be exercised concurrently, independently or
successively.  The sale of said property conducted pursuant to Covenants Nos. 6,
7 and 8 of NRS 107.030 may be conducted either as to the whole of said property
or in separate parcels and in such order as the Trustee may determine.

 

24.           Right to Cure Defaults.

 

If default in the performance of any of the covenants of the Grantor herein
occurs, the Beneficiary may, at its discretion, remedy the same and for such
purpose shall have the right to enter upon the Trust Property or any portion
thereof without thereby becoming liable to the Grantor or any person in
possession thereof holding under the Grantor.  If the Beneficiary shall remedy
such a default or appear in, defend, or bring any action or proceeding to
protect its interest in the Trust Property or to foreclose this Deed of Trust or
collect the Obligations, the costs and expenses thereof (including reasonable
attorneys’ fees to the extent permitted by law), with interest as provided in
this Paragraph 24, shall be paid by the Grantor to the Beneficiary upon demand. 
All such costs and expenses incurred by the Beneficiary in remedying such
default or in appearing in, defending, or bringing any such action or proceeding
shall be paid by the Grantor to the Beneficiary upon demand, with interest
(calculated for the actual number of days elapsed on the basis of a 365-366 day
year) at a rate equal to two percentage points above the then applicable rate
under the Note (the “Default Rate”); provided, however, that the Default Rate
shall in no event exceed the maximum interest rate which the Grantor may by law
pay, for the period after notice from the Beneficiary that such costs or
expenses were incurred to the date of payment to the Beneficiary.  In each such
event, such costs, expenses and amounts, together with interest thereon at the
Default Rate, shall be added to the indebtedness secured by this Deed of Trust
and shall be secured by this Deed of Trust.

 

25.           Non-Waiver.

 

The failure of the Beneficiary to insist upon strict performance of any term of
this Deed of Trust shall not be deemed to be a waiver of any term of this Deed
of Trust.  The Grantor shall not be relieved of the Grantor’s obligation to pay
the Obligations at the time and in the manner provided therefor in the Note,
this Deed of Trust or any other Loan Documents by reason of (a) failure of the
Beneficiary to comply with any request of the Grantor to take any action to
foreclose this Deed of Trust or otherwise enforce any of the provisions hereof
or of any other deed of trust, instrument or document evidencing, securing or
guaranteeing payment of the Obligations or any portion thereof, (b) the release,
regardless of consideration, of the whole or any part of the Trust Property or
any other security for the Obligations, or (c) any agreement or stipulation
between the Beneficiary and any subsequent owner or owners of the Trust Property
or other person extending the time of payment or otherwise modifying or
supplementing the terms of the Note or this Deed of Trust or any other deed of
trust, instrument or document evidencing, securing or guaranteeing payment of
the Obligations or any portion thereof, without first having obtained

 

21

--------------------------------------------------------------------------------


 

the consent of the Grantor, and in the latter event, the Grantor shall continue
to be obligated to pay the Obligations at the times and in the manner provided
in the Note and this Deed of Trust, as so extended, modified and supplemented,
unless expressly released and discharged from such obligation by the Beneficiary
in writing.  Regardless of consideration, and without the necessity for any
notice to or consent by the holder of any subordinate lien, encumbrance, right,
title or interest in or to the Trust Property, the Beneficiary may release any
person at any time liable for the payment of the Obligations or any portion
thereof or any part of the security held for the Obligations and may extend the
time of payment or otherwise modify the terms of the Note, this Deed of Trust,
the Loan Agreement or any other Loan Document including, without limitation, a
modification of the interest rate, without impairing or affecting this Deed of
Trust or the lien or the priority of this Deed of Trust, as so extended and
modified, as security for the Obligations over any such subordinate lien,
encumbrance, right, title or interest.  The Beneficiary may resort for the
payment of the Obligations to any other security held by the Beneficiary in such
order and manner as the Beneficiary, in its discretion, may elect.  The
Beneficiary may take action to recover the Obligations, or any portion thereof,
or to enforce any covenant hereof without prejudice to the right of the
Beneficiary thereafter to realize on the collateral covered by this Deed of
Trust.  The Beneficiary shall not be limited exclusively to the rights and
remedies herein stated but shall be entitled to every additional right and
remedy now or hereafter afforded by law.  The rights of the Beneficiary under
this Deed of Trust shall be separate, distinct and cumulative and none shall be
given effect to the exclusion of the others.  No act of the Beneficiary shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision.

 

26.           Liability.

 

If the Grantor consists of more than one person, the obligations and liabilities
of each such person hereunder shall be joint and several.

 

27.           Construction/Severability.

 

The proceeds of the Loan secured hereby were disbursed from the state of New
York, which state the parties agree has a substantial relationship to the
underlying transaction embodied hereby, and in all respects, including, without
limiting the generality of the foregoing, matters of construction, validity and
performance.  This Deed of Trust and the obligations arising hereunder shall be
governed by, and construed in accordance with, the laws of the state of New York
applicable to contracts made and performed in New York State and any applicable
laws of the United States of America, without regard to conflict of law rules
and principles.  Notwithstanding such provisions, however, (i) matters
respecting title to the RP Collateral and the creation, perfection, priority and
foreclosure (including the nature of any interest in property that results
therefrom) of the liens on the RP Collateral shall be governed by, and construed
and enforced in accordance with, the internal law of the state of Nevada without
giving effect to the conflicts-of law rules and principals of such state; (ii)
the Grantor agrees that whether or not deficiency judgments are available under
the laws of the state of Nevada, after a foreclosure (judicial or nonjudicial)
of the Trust Property, or any portion thereof, or any other realization thereon
by the Beneficiary, the Beneficiary shall have the right to seek such a
deficiency judgement against the Grantor in other states or foreign
jurisdictions; and (iii) the Grantor agrees that, to the extent the Beneficiary
obtains a deficiency judgment in any other state or foreign jurisdiction, then
such party shall have the right to enforce such judgment in the state of Nevada,
as well as in other states or foreign jurisdictions.

 

22

--------------------------------------------------------------------------------


 

28.           Security Agreement and Fixture Filing.

 

(a)  This Deed of Trust constitutes both a real property mortgage or deed of
trust and a “security agreement,” within the meaning of the Nevada UCC, and the
Trust Property includes both real and personal property and all other rights and
interest, whether tangible or intangible in nature, of the Grantor in the Trust
Property.  The Grantor by executing and delivering this Deed of Trust has
granted to the Beneficiary, as security for the Obligations, a security interest
in the UCC Collateral.  If an Event of Default shall occur hereunder, the
Beneficiary, in addition to any other rights and remedies which it may have,
shall have and may exercise immediately and without demand, any and all rights
and remedies granted to a secured party upon default under the Nevada UCC,
including, without limiting the generality of the foregoing, the right to take
possession of the UCC Collateral or any part thereof, and to take such other
measures as the Beneficiary may deem necessary for the care, protection and
preservation of the UCC Collateral.  Upon request or demand of the Beneficiary,
the Grantor shall at its expense assemble the UCC Collateral and make it
available to the Beneficiary at a convenient place acceptable to the
Beneficiary.  The Grantor shall pay to the Beneficiary on demand any and all
expenses, including legal expenses and attorneys’ fees, incurred or paid by the
Beneficiary in protecting its interest in the UCC Collateral and in enforcing
its rights hereunder with respect to the UCC Collateral.  Any notice of sale,
disposition or other intended action by the Beneficiary with respect to the UCC
Collateral sent to the Grantor in accordance with the provisions of this Deed of
Trust at least seven (7) days prior to the date of any such sale, disposition or
other action, shall constitute reasonable notice to the Grantor, and the method
of sale or disposition or other intended action set forth or specified in such
notice shall conclusively be deemed to be commercially reasonable within the
meaning of the Nevada UCC unless objected to in writing by the Grantor within
five (5) days after receipt by the Grantor of such notice.  The proceeds of any
sale or disposition of the UCC Collateral, or any part thereof, may be applied
by the Beneficiary to the payment of the Obligations in such order, priority and
proportions as the Beneficiary in its discretion shall deem proper.  If any
change shall occur in the Grantor’s name, the Grantor shall promptly cause to be
filed at its own expense, new financing statements as required under the Nevada
UCC to replace those on file in favor of the Beneficiary.  Conflicts between
this Paragraph 28 and any provision of the Security Agreement of even date
herewith between the Grantor and the Beneficiary shall be resolved in favor of
the Security Agreement.

 

(b)  Certain of the Trust Property is or will become “fixtures” (as that term is
defined in the Nevada UCC ) on the Premises, described or referred to in this
Deed of Trust, and this Deed of Trust, upon being filed for record with the
Nevada Secretary of State and in the real estate records of Clark County,
Nevada, shall be effective and operate also as a financing statement filed as a
fixture filing in accordance with the applicable provisions of the Nevada UCC
upon such of the Trust Property that is or may become fixtures.  In connection
with this fixture filing, the names and addresses of the Grantor, as the debtor,
and the Beneficiary, as the secured party, are as set forth in the introductory
paragraph of the first page of this Deed of Trust.  The foregoing address of the
Beneficiary, as the secured party, is also the address from which any interested
party may obtain information concerning the security interest.  The property
subject to this fixture filing is the Trust Property as described in paragraphs
(a) through (l) of the granting clauses set forth above.  Portions of the
property subject to this fixture filing as identified in the first sentence of
this Paragraph 28(b) are or are to become fixtures related to the Premises
described in Exhibit A to this Deed of Trust.

 

23

--------------------------------------------------------------------------------


 

29.           Further Acts, etc.

 

The Grantor will, at the cost of the Grantor, and without expense to the
Beneficiary, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, deeds of trust, mortgages, assignments, notices of
assignments, transfers and assurances as the Beneficiary shall, from time to
time, demand for the better assuring, conveying, assigning, transferring and
confirming unto the Beneficiary the property and rights conveyed, assigned and
transferred hereunder or intended now or hereafter so to be, or which the
Grantor may be or may hereafter become bound to convey, assign or transfer to
the Beneficiary, or for carrying out the intention or facilitating the
performance of the terms of this Deed of Trust or for filing, registering or
recording this Deed of Trust and, on demand, will execute, deliver and/or file,
and hereby authorizes the Beneficiary to execute and/or file in the name of the
Grantor to the extent the Beneficiary may lawfully do so, one or more financing
statements, chattel mortgages or comparable security instruments, to evidence
more effectively the interests in the Trust Property granted to the Beneficiary
hereunder.

 

30.           Headings, etc.

 

The headings and captions of various paragraphs of this Deed of Trust are for
convenience of reference only and are not to be construed as defined or
limiting, in any way, the scope or intent of the provisions hereof.

 

31.           Filing of Instrument, etc.

 

The Grantor forthwith upon the execution and delivery of this Deed of Trust and
thereafter, from time to time, will cause this Deed of Trust, and any security
instrument creating a lien or evidencing the lien hereof upon the Trust Property
and each instrument of further assurance to be filed, registered or recorded in
such manner and in such places as may be required by any present or future law
in order to publish notice of and fully to protect, preserve and perfect the
lien hereof upon, and the interest of the Beneficiary in, the Trust Property. 
The Grantor will pay all filing, registration and recording fees, and all
expenses incident to the preparation, execution and acknowledgment of this Deed
of Trust, any deed of trust supplemental hereto, any security instrument with
respect to the Trust Property, and any instrument of further assurance, and all
Federal, state, county and municipal taxes, duties, imposts, assessments and
charges arising out of or in connection with the execution and delivery of this
Deed of Trust, any deed of trust supplemental hereto, any security instrument
with respect to the Trust Property or any instrument of further assurance.  The
Grantor shall hold harmless and indemnify the Beneficiary, its successors and
assigns, against any liability incurred by reason of the imposition of any tax
on the making and recording of this Deed of Trust.

 

32.           Usury Laws.

 

The Grantor and the Beneficiary stipulate and agree that it is their common and
overriding intent to contract in strict compliance with applicable usury laws. 
In furtherance thereof, none of the terms of this Deed of Trust shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the maximum rate
permitted by applicable laws.  The Grantor shall never be liable for interest in
excess of the maximum rate permitted by applicable laws.  If, for any reason
whatever, such interest paid or received during the full term of the applicable
indebtedness produces a rate which exceeds the maximum rate permitted by
applicable laws,

 

24

--------------------------------------------------------------------------------


 

 the Beneficiary shall credit against the principal of such indebtedness (or, if
such indebtedness shall have been paid in full, shall refund to the payor of
such interest) such portion of said interest as shall be necessary to cause the
interest paid to produce a rate equal to the maximum rate permitted by
applicable laws.  All sums paid or agreed to be paid to the Beneficiary for the
use, forbearance or detention of money shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of the applicable indebtedness.  The provisions of this Paragraph 32 shall
control all agreements, whether now or hereafter existing and whether written or
oral, between the Grantor and the Beneficiary.

 

33.           Sole Discretion of The Beneficiary.

 

Except as may otherwise be expressly provided to the contrary, wherever pursuant
to this Deed of Trust, the Beneficiary exercises any right given to it to
consent or not consent, or to approve or disapprove, or any arrangement or term
is to be satisfactory to the Beneficiary, the decision of the Beneficiary to
consent or not consent, or to approve or disapprove, or to decide that
arrangements or terms are satisfactory or not satisfactory, shall be in the sole
and absolute discretion of the Beneficiary and shall be final and conclusive.

 

34            Reasonableness.

 

If at any time the Grantor believes that the Beneficiary has not acted
reasonably in granting or withholding any approval or consent under this Deed of
Trust as to which approval or consent either (a) the Beneficiary has expressly
agreed to act reasonably, or (b) absent such agreement, applicable law would
nonetheless require the Beneficiary to act reasonably, then the Grantor’s sole
remedy shall be to seek injunctive relief or specific performance, and no action
for monetary damages or punitive damages shall in any event or under any
circumstance be maintained by the Grantor against the Beneficiary.

 

35.           Recovery of Sums Required To Be Paid.

 

The Beneficiary shall have the right from time to time to take action to recover
any sum or sums which constitute a part of the Obligations as the same become
due, without regard to whether or not the balance of the Obligations shall be
due, and without prejudice to the right of the Beneficiary thereafter to bring
an action of foreclosure, or any other action, for a default or defaults by the
Grantor existing at the time such earlier action was commenced.

 

36.           Actions and Proceedings.

 

The Beneficiary shall have the right to appear in and defend any action or
proceeding brought with respect to the Trust Property and to bring any action or
proceeding, in the name and on behalf of the Grantor, which the Beneficiary, in
its discretion, determines should be brought to protect the Beneficiary’s
interest in the Trust Property.

 

25

--------------------------------------------------------------------------------


 

37.           Inapplicable Provisions.

 

If any term, covenant or condition of this Deed of Trust shall be held to be
invalid, illegal or unenforceable in any respect, this Deed of Trust shall be
construed without such provision.

 

38.           Duplicate Originals.

 

This Deed of Trust may be executed in any number of duplicate originals and each
such duplicate original shall be deemed to constitute but one and the same
Instrument.

 

39.           Certain Definitions.

 

Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided in this Deed of Trust, words used in this Deed of Trust
shall be used interchangeably in singular or plural form; the word “Grantor”
shall mean each Grantor and any subsequent owner or owners of the Trust Property
or any part thereof or interest therein; the word “Loan Documents” shall have
the meaning set forth in the Loan Agreement; the word “person” shall include an
individual, corporation, partnership, trust, unincorporated association,
government, governmental authority, or other entity; the words “Trust Property”
shall include any portion of the Trust Property or interest therein; and the
word “Obligations” shall mean all sums secured by this Deed of Trust; the word
“default” shall mean the occurrence of any default by the Grantor or other
person in the observance or performance of any of the terms, covenants or
provisions of this Deed of Trust on the part of the Grantor or such other person
to be observed or performed without regard to whether such default constitutes
or would constitute upon notice or lapse of time, or both, an Event of Default
under this Deed of Trust; and words such as “herein” or “hereunder” shall be
deemed to refer to this Deed of Trust as a whole and not merely to the sentence
or paragraph in which they appear.  References to “the lien of this Deed of
Trust” or words to that effect are also references to this Deed of Trust. 
Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns and pronouns shall include the plural and vice versa.

 

40.           Waiver of Notice.

 

The Grantor shall not be entitled to any notices of any nature whatsoever from
the Beneficiary except with respect to matters for which this Deed of Trust
specifically and expressly provides for the giving of notice by the Beneficiary
to the Grantor, and the Grantor hereby expressly waives the right to receive any
notice from the Beneficiary with respect to any matter for which this Deed of
Trust does not specifically and expressly provide for the giving of notice by
the Beneficiary to the Grantor.

 

41.           No Oral Change.

 

This Deed of Trust may only be modified, amended or changed by an agreement in
writing signed by the Grantor, the Beneficiary and, to the extent required by
applicable law, the Trustee, and may only be released, discharged or satisfied
of record by an agreement in writing signed by the Beneficiary and, to the
extent required by applicable law, the Trustee.  No waiver of any term, covenant
or provision of this Deed of Trust shall be effective unless given in writing by
the Beneficiary and if so given by the Beneficiary shall only be effective in
the specific instance in which given.  No course of dealing between the parties,
no usage of trade and no extrinsic or parol evidence may be used to

 

26

--------------------------------------------------------------------------------


 

supplement or modify the terms of this Deed of Trust.  The Grantor acknowledges
that the Note, this Deed of Trust, the Loan Agreement and the other Loan
Documents set forth the entire agreement and understanding of the Grantor and
the Beneficiary with respect to the Obligations secured hereby and that no oral
or other agreements, understanding, representation or warranties exist with
respect to the Obligations secured hereby other than those set forth in the
Note, this Deed of Trust, the Loan Agreement and the other Loan Documents.

 

42.           Absolute and Unconditional Obligation.

 

The Grantor acknowledges that the Grantor’s obligation to pay the Obligations in
accordance with the Note, this Deed of Trust and the other Loan Documents is and
shall at all times continue to be absolute and unconditional in all respects,
and shall at all times be valid and enforceable irrespective of any other
agreements or circumstances of any nature whatsoever which might otherwise
constitute a defense to the payment of the Obligations in accordance with the
Note, this Deed of Trust or the other Loan Documents, and the Grantor
absolutely, unconditionally and irrevocably waives any and all right to assert
any defense, setoff, counterclaim or crossclaim of any nature whatsoever with
respect to the payment of the Obligations in accordance with the provisions of
the Note, this Deed of Trust and the other Loan Documents or otherwise with
respect to the Obligations secured hereby in any action or proceeding brought to
collect the Obligations, or any portion thereof, or to enforce, the trust or
foreclose and realize upon the Beneficiary’s interest in the Trust Property
created by this Deed of Trust.

 

43.          Waiver of Trial by Jury.

 

The Grantor hereby irrevocably and unconditionally waives, and the Beneficiary
by its acceptance of the Note irrevocably and unconditionally waives, any and
all rights to trial by jury in any action, suit or counterclaim arising in
connection with, out of or otherwise relating to this Deed of Trust, the Note or
the other Loan Documents.

 

44.           Waiver of Statutory Rights.

 

The Grantor shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter enacted, in order to prevent or
hinder the enforcement or foreclosure of this Deed of Trust, but hereby waives
the benefit of such laws to the full extent that the Grantor may do so under
applicable law.  The Grantor for itself and all who may claim through or under
it waives any and all right to have the property and estates comprising the
Trust Property marshalled upon any foreclosure of the lien of this Deed of Trust
and agrees that the Trust Property may be sold as an entirety or in separate
parcels and in such order as may be determined by the Beneficiary, or by any
court in which any action or suit hereunder may be pending. The Grantor hereby
waives for itself and all who may claim through or under it, and to the full
extent the Grantor may do so under applicable law, any and all rights of
redemption from sale under any order or decree of foreclosure of this Deed of
Trust or granted under any statute now existing or hereafter enacted.

 

27

--------------------------------------------------------------------------------


 

45.           Brokerage.

 

The Grantor covenants and agrees that no brokerage commission or other fee,
commission or compensation is to be paid by the Beneficiary on account of the
Loan or any other obligations secured by this Deed of Trust and the Grantor
agrees to indemnify the Beneficiary against any claims for any of the same.

 

46.           Indemnity.

 

Anything in this Deed of Trust, the Note, the Loan Agreement or the other Loan
Documents to the contrary notwithstanding, the Grantor shall indemnify and hold
the Beneficiary harmless and defend the Beneficiary at the Grantor’s sole cost
and expense against any loss or liability, cost or expense (including, without
limitation, title insurance premiums and charges and reasonable attorneys’ fees
and disbursements of the Beneficiary’s counsel, whether in-house staff, retained
firms or otherwise), and all claims, actions, procedures and suits arising out
of or in connection with (a) any ongoing matters arising out of the deed of
trust transaction contemplated hereby, this Deed of Trust, and/or the Trust
Property, including, but not limited to, all costs of reappraisal of the Trust
Property or any part thereof, whether required by law, regulation, the internal
policies of the Beneficiary or any governmental or quasi-governmental authority,
(b) any amendment to, or restructuring of this Deed of Trust and  (c) any and
all lawful action that may be taken by the Beneficiary in connection with the
enforcement of the provisions of this Deed of Trust, whether or not suit is
filed in connection with the same, or in connection with the Grantor, any
guarantor of the Loan and/or any partner, member, joint venturer or shareholder
thereof becoming a party to a voluntary or involuntary federal or state
bankruptcy, insolvency or similar proceeding.  The foregoing indemnity shall not
apply to matters caused by the gross negligence, willful misconduct or bad faith
of the Beneficiary.  All sums expended by the Beneficiary shall be payable
within five (5) days after written demand and, until reimbursed by the Grantor
pursuant hereto, shall be deemed additional principal of the Obligations and
secured hereby and shall bear interest at the Default Rate.

 

47.           Relationship.

 

The relationship of the Beneficiary to the Grantor hereunder is strictly and
solely that of lender and obligor and grantor and beneficiary, and nothing
contained in the Note, this Deed of Trust or any other Loan Document is intended
to create, or shall in any event or under any circumstance be construed as
creating, a partnership, joint venture, tenancy-in-common, joint tenancy or
other relationship of any nature whatsoever between the Beneficiary and the
Grantor other than as set forth in this Paragraph 47.

 

48.           Loan Agreement.

 

The Grantor shall fully and faithfully observe and perform all of the terms,
covenants, conditions, provisions and agreements contained in the Loan
Agreement.

 

49.           Prior Leasehold Deed of Trust.

 

The lien of this Deed of Trust is subject and subordinate to the lien of that
certain Leasehold Deed of Trust dated August 23, 2002 made by the Grantor to the
Trustee for the benefit of the Beneficiary and recorded on August 23, 2002 in
the Official Records of Clark County, Nevada (the

 

28

--------------------------------------------------------------------------------


 

“Recorder’s Office”) as Instrument No. 00054, as amended by that certain
Agreement of Modification of Leasehold Deed of Trust dated October 25, 2002 and
recorded in the Recorder’s Office on October 25, 2002 as Instrument No. 02231.

 

50.           Intentionally Omitted.

 

51.           The Subject Lease.

 

(a)           The Grantor shall: (i) pay all rents, additional rents and other
sums required to be paid by the Grantor as lessee under and pursuant to the
provisions of the Subject Lease, (ii) diligently perform and observe all of the
terms, covenants and conditions of the Subject Lease on the part of the Grantor,
as lessee thereunder, to be performed and observed, unless such performance or
observance shall be waived or not required in writing by the lessor under the
Subject Lease, to the end that all things shall be done which are necessary to
keep unimpaired the rights of the Grantor, as lessee, under the Subject Lease,
(iii) promptly notify the Beneficiary in writing of any default by the Grantor
or lessor under the Subject Lease in the performance or observance of any of the
terms, covenants or conditions on the part of, respectively, the Grantor or such
lessor to be performed or observed under the Subject Lease, (iv) promptly notify
the Beneficiary of the giving of any notice by the lessor under the Subject
Lease to the Grantor (other than notices customarily sent on a regular basis)
and of any notice noting or claiming any default by the Grantor in the
performance or observance of any of the terms, covenants or conditions of the
Subject Lease on the part of the Grantor, as lessee thereunder, to be performed
or observed, and deliver to the Beneficiary a true copy of each such notice,
(v) promptly notify the Beneficiary in writing of any request made by either
party to the Subject Lease for arbitration proceedings pursuant to the Subject
Lease and of the institution of any arbitration proceedings, as well as of all
proceedings thereunder, and promptly deliver to the Beneficiary a copy of the
determination of the arbitrators in each such arbitration proceeding, it being
acknowledged and agreed that the Beneficiary shall have the right to participate
in such arbitration proceedings in association with the Grantor or on its own
behalf as an interested party, (vi) furnish to the Beneficiary, within fifteen
(15) days after demand, proof of payment of all items which are required to be
paid by the Grantor pursuant to the Subject Lease, and (vii) not consent to the
subordination of the Subject Lease to any deed of trust with respect to the fee
interest of the lessor under the Subject Lease in the Trust Property except such
as may be agreed to by the Beneficiary.

 

(b)           The Grantor, shall not, without the prior written consent of the
Beneficiary, surrender the leasehold estate created by the Subject Lease or
terminate or cancel the Subject Lease or modify, change, supplement, alter or
amend the Subject Lease, in any material respect, either orally or in writing,
and the Grantor hereby assigns to the Beneficiary, as further security for the
payment of the Obligations and for the performance and observance of the terms,
covenants and conditions of this Deed of Trust, all of the rights, privileges
and prerogatives of the Grantor, as lessee under the Subject Lease, to surrender
the leasehold estate created by the Subject Lease or to terminate, cancel,
modify, change, supplement, alter or amend the Subject Lease in any material
respect, and any such surrender of the leasehold estate created by the Subject
Lease or termination, cancellation, modification, change, supplement, alteration
or amendment of the Subject Lease without the prior written consent of the
Beneficiary shall be voidable at the Beneficiary’s option,  and of no force and
effect.

 

(c)           Supplementing the provisions of Paragraph 51(b), it is understood
and agreed that the Grantor shall not, without the Beneficiary’s prior written
consent, elect to treat the Subject Lease

 

29

--------------------------------------------------------------------------------


 

as terminated under Section 365(h)(1) of the Bankruptcy Code.  Any such election
made without the Beneficiary’s prior written consent shall be void.  The Grantor
hereby unconditionally assigns, transfers and set over to the Beneficiary all of
the Grantor’s claims and rights to the payment of damages arising under the
Bankruptcy Code from any rejection by the lessor under the Subject Lease.  The
Beneficiary shall have the right to proceed in its own name or in the name of
the Grantor in respect of any claim, suit, action or proceeding relating to the
rejection of the Subject Lease, including, without limitation, the right to file
and prosecute, to the exclusion of the Grantor, any proofs of claim, complaints,
motions, applications, notices and other documents, in any case in respect of
such lessor under the Bankruptcy Code.  This assignment constitutes a present,
irrevocable and unconditional assignment of the foregoing claims, rights and
remedies, and shall continue in effect until all of the Obligations secured by
this Deed of Trust shall have been satisfied and discharged in full.  Any
amounts received by the Beneficiary as damages arising out of the rejection of
the Subject Lease as aforesaid shall be applied first to all costs and expenses
of the Beneficiary (including, without limitation, attorneys’ fees) incurred in
connection with the exercise of any of its rights or remedies under this
Paragraph 51 and then shall be applied against the Obligations in such order,
priority and proportion as the Beneficiary shall determine.  If any action,
motion or notice shall be commenced or filed in respect of the Grantor, as
lessee under the Subject Lease, or all or any portion of the Trust Property in
connection with any case under the Bankruptcy Code, the Grantor shall give the
Beneficiary prompt written notice thereof and the Beneficiary shall have the
option, to the exclusion of the Grantor, exercisable upon notice from the
Beneficiary to the Grantor, to conduct and control any such litigation with
counsel of the Beneficiary’s choice.  The Beneficiary may proceed in its own
name or in the name of the Grantor in connection with any such litigation, and
the Grantor agrees to execute any and all powers, authorizations, consents and
other documents required by the Beneficiary in connection therewith.  The
Grantor shall, upon demand, pay to the Beneficiary all costs and expenses
(including, without limitation, attorneys’ fees) paid or incurred by the
Beneficiary in connection with the prosecution or conduct of any such
proceedings.  Any such costs or expenses not paid by the Grantor as aforesaid
shall be secured by this Deed of Trust and shall be added to the Obligations. 
The Grantor shall not commence any action, suit, proceeding or case, or file any
application or make any motion, in respect of the Subject Lease in any such case
under the Bankruptcy Code without the prior written consent of the Beneficiary. 
The Grantor shall, immediately after obtaining knowledge thereof, notify the
Beneficiary and its counsel, by telecopy to the numbers set forth in the Loan
Agreement, of any filing by or against the lessor under the Subject Lease of a
petition under the Bankruptcy Code.  The Grantor shall thereafter forthwith give
written notice of such filing to the Beneficiary, setting forth the date of such
filing, the court in which the petition was filed and the relief sought
therein.  The Grantor shall promptly deliver to the Beneficiary, following
receipt, any and all notices, summonses, pleadings, applications and other
documents received by the Grantor in connection with any such petition and any
proceedings relating thereto.

 

(d)           If the Grantor shall default in the performance or observance of
any term, covenant or condition of the Subject Lease on the part of the Grantor,
as lessee thereunder, to be performed or observed, then, without limiting the
generality of the other provisions of this Deed of Trust and without waiving or
releasing the Grantor from any of its obligations hereunder, the Beneficiary
shall have the right, subject to the last sentence of this Paragraph 51(d), but
shall be under no obligation, to pay any sums and to perform any act or take any
action as may be appropriate to cause all of the terms, covenants and conditions
of the Subject Lease on the part of the Grantor, as lessee thereunder, to be
performed or observed to be promptly performed or observed on behalf of the
Grantor, to the end that the rights of the Grantor in, to and under the Subject
Lease shall be kept unimpaired and free from default.  If

 

30

--------------------------------------------------------------------------------


 

the Beneficiary shall make any payment or perform any act or take action in
accordance with the preceding sentence, the Beneficiary will notify the Grantor
of the making of any such payment, the performance of any such act, or the
taking of any such action.  All sums so paid by the Beneficiary and all costs
and expenses incurred by the Beneficiary in connection with the performance of
any such act shall be paid by the Grantor to the Beneficiary upon demand with
interest at the Default Rate from the date of the payment or incurrence thereof,
and the same shall be deemed to be secured by this Deed of Trust and shall be a
lien on the Trust Property prior to any right, title to, interest in or claim
upon the Trust Property attaching subsequent to the lien of this Deed of Trust. 
In any such event, subject to the rights, if any, of sublessees and other
occupants under the Leases, the Beneficiary and any person designated by the
Beneficiary shall have, and are hereby granted, the right to enter upon the
Trust Property at any time and from time to time for the purpose of taking any
such action.  If the lessor under the Subject Lease shall deliver to the
Beneficiary a copy of any notice of default sent by said lessor to the Grantor,
as lessee under the Subject Lease, or otherwise notify the Beneficiary of such a
default, any such notice shall provide full protection to the Beneficiary for
any action taken or omitted to be taken by the Beneficiary, in good faith, in
reliance thereon and, in any case, irrespective of whether or not an Event of
Default shall have occurred hereunder.

 

(e)           The Grantor hereby irrevocably appoints the Beneficiary its true
and lawful attorney-in-fact in its name or otherwise to do any and all acts and
to execute any and all documents which in the reasonable opinion of the
Beneficiary may be necessary or desirable to preserve any rights of the Grantor
in, to or under the Subject Lease, or any occupancy lease, license, franchise or
concession, including, without limitation, the right (but not the obligation) to
cure any defaults of the Grantor as lessee under the Subject Lease, preserve any
rights of the Grantor whatsoever in respect of any part of the Trust Property or
to execute an extension or renewal of the Subject Lease as hereinafter set
forth.  Subject to the Grantor’s rights to require the same under the Subject
Lease, the Grantor shall, within five (5) days of request by the Beneficiary,
request from the lessor under the Subject Lease such certificates of estoppel
with respect to compliance by the Grantor with the terms of the Subject Lease as
may be requested by the Beneficiary and shall thereafter use reasonable efforts
to obtain such certificates of estoppel from such lessor.

 

(f)            The generality of the provisions of this Paragraph 51 relating to
the Subject Lease shall not be limited by other provisions of this Deed of Trust
or any other agreement between the Beneficiary and the Grantor, setting forth
particular obligations of the Grantor which are also required of the Grantor as
tenant under the Subject Lease.

 

(g)           If the Grantor shall become the fee owner of the Premises and/or
the Improvements, the Trust Property shall be deemed to include all right, title
and interest of the Grantor (as fee owner) in and to the Premises, the
Improvements and the remaining Trust Property, and this Deed of Trust shall be
spread accordingly.

 

(h)           If a deed of trust shall be placed against the fee interest in the
Premises and for the Improvements of the lessor under the Subject Lease, the
Grantor shall not subordinate the Subject Lease to the lien of any such fee deed
of trust.

 

31

--------------------------------------------------------------------------------


 

52.           New Subject Lease with The Beneficiary.

 

If the Subject Lease shall be terminated prior to the natural expiration of its
term due to a default or event of default thereunder, and if, pursuant to any
provision of the Subject Lease or otherwise pursuant to an agreement between the
Beneficiary and such lessor, the Beneficiary or its designee shall acquire from
the lessor under the Subject Lease a new lease of the Premises and the
Improvements, the Grantor shall have no right, title or interest in or to such
new lease or the leasehold estate created thereby, or renewal privileges therein
contained.

 

53.           No Merger of Fee and Leasehold Estates.

 

So long as any portion of the Obligations shall remain unpaid, and unless the
Beneficiary shall otherwise consent, the fee title to the Premises and the
Improvements and the leasehold estate therein created pursuant to the provisions
of the Subject Lease shall not merge, but shall always be kept separate and
distinct, notwithstanding the union of such estates in the Grantor or in any
other person, by purchase, operation of law or otherwise.  If the Beneficiary
shall acquire the fee title to the Premises and the Improvements and the
leasehold estate therein created pursuant to the provisions of the Subject
Lease, by foreclosure of this Deed of Trust or otherwise, such estates shall not
merge as a result of such acquisition and shall remain separate and distinct for
all purposes after such acquisition unless and until the Beneficiary shall elect
to merge such estates.

 

54.           The Trustee.

 

(a)           Successor Trustee.  The Trustee may resign by the giving of notice
of such resignation in writing addressed to the Beneficiary, or may be removed
at any time, with or without cause, by an instrument in writing duly executed by
the Beneficiary.  The Beneficiary shall concurrently give notice of any such
resignation or removal to the Grantor.  In case of the death, resignation or
removal of the Trustee, a successor Trustee may be appointed by the Beneficiary
without other formality than an appointment and designation in writing unless
otherwise required by applicable law.  Such appointment and designation will be
full evidence of the right and authority to make the same and of all facts
therein recited, and upon the making of any such appointment and designation,
this Deed of Trust will vest in the named successor the Trustee all the right,
title and interest of the Trustee in the Trust Property, and said successor will
thereupon succeed to all the rights, powers, privileges, immunities and duties
hereby conferred upon the Trustee.  All references herein to the Trustee will be
deemed to refer to the Trustee or trustees from time to time acting hereunder.

 

(b)           Trustee’s Powers.  At any time, or from time to time without
liability therefor and without notice, upon written request of the Beneficiary
and presentation of this Deed of Trust for endorsement, and without affecting
the personal liability of any person for payment of the indebtedness secured
hereby or the effect of this Deed of Trust upon the remainder of the Trust
Property, the Trustee may (i) reconvey any part of the Trust Property, (ii)
consent in writing to the making of any map or plat thereof, (iii) join in
granting any easement thereon, or (iv) join in any extension agreement or any
agreement subordinating the lien or charge hereof.

 

(c)           Request for Notice.  The Grantor hereby requests that a copy of
any notice of default and a copy of any notice of sale hereunder be mailed to
the Grantor at the address set forth in the heading of this Deed of Trust.

 

32

--------------------------------------------------------------------------------


 

(d)           Full Reconveyance by the Trustee.  To the extent that the
Trustee’s signature  is necessary on any full reconveyance of this Deed of Trust
then, upon written request of the Beneficiary stating that all sums secured
hereby have been paid, and upon surrender of this Deed of Trust to the Trustee
for cancellation and retention (or disposal in accordance with applicable law),
and upon payment by the Grantor of the Trustee’s fees, the Trustee shall
reconvey to the Grantor, or to the person or persons legally entitled thereto,
without warranty, any portion of the Trust Property then held hereunder.  The
recitals in such reconveyance of any matters or facts shall be conclusive proof
of the truthfulness thereof.  The grantee in any reconveyance may be described
as the person or persons legally entitled thereto.

 

(e)           Indemnity.  The Grantor shall indemnify the Trustee against all
claims, actions, liabilities, judgments, costs, attorneys’ fees or other charges
of whatsoever kind or nature made against or incurred by the Trustee, and
arising out of the performance by the Trustee of the duties of the Trustee
hereunder (except those arising from the Trustee’s grossly negligent acts).  The
foregoing indemnity shall not terminate upon release, foreclosure or other
termination of this Deed of Trust.

 

(f)            The Beneficiary Action in Lieu of The Trustee.  Notwith­standing
anything

contained in this Paragraph 54 or this Deed of Trust to the contrary, the
Beneficiary may take any actions (other than the exercise of the power of sale)
which the Trustee is authorized to take in all cases where trustees are not
required by custom, practice or law to take such actions on behalf of a
beneficiary under a deed of trust.

 

[Remainder of page left intentionally blank]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has duly executed this Deed of Trust the day and
year first above written.

 

 

S&W OF LAS VEGAS, L.L.C.

 

 

 

By:

/s/ Alan M. Mandel

 

 

 

 Name: Alan M. Mandel

 

 

  Title: Chief Financial Officer

 

STATE OF NEW YORK

)

 

ss.:

COUNTY OF NEW YORK

)

 

On the 19th day of December in the year 2002 before me, the undersigned, a
Notary Public in and for said State, personally appeared Alan M. Mandel,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

/s/ Linda Marshall

 

 

Notary Public

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

35

--------------------------------------------------------------------------------


 

 

EXHIBIT A-1

 

 

(Description of Subject Lease)

 

 

Lease With An Option to Purchase, dated February 9, 1998, as modified by a First
Amendment to Lease Agreement, dated May 8, 1998; a memorandum of which was
recorded pursuant to an instrument entitled Memorandum of Lease with an Option
to Purchase recorded on February 12, 1998 in Book 980212 as Instrument No. 00979
in the official records of Clark County, Nevada and also recorded on February
17, 1998 in Book 980217 as Instrument No. 00838.

 

36

--------------------------------------------------------------------------------


 

Assessor’s Parcel No. 162-21-301-014

 

 

 

S&W OF LAS VEGAS, L.L.C., Grantor

 

TO FIRST AMERICAN TITLE COMPANY OF NEVADA, INC., Trustee

 

FOR THE BENEFIT OF

 

MORGAN STANLEY DEAN WITTER

COMMERCIAL FINANCIAL SERVICES, INC., Beneficiary

 

 

--------------------------------------------------------------------------------

LEASEHOLD DEED OF TRUST

( NEVADA )

 

--------------------------------------------------------------------------------

 

 

Dated:

 

December 19th, 2002

 

 

 

Location:

 

3767 Las Vegas Boulevard South

 

 

Las Vegas, Clark County, Nevada

 

 

 

RECORD AND RETURN TO:

 

 

 

Esanu Katsky Korins & Siger, LLP
605 Third Avenue
New York, New York 10158

Attention:

 

Stephen D. Brodie, Esq.

 

 

37

--------------------------------------------------------------------------------
